*553Voto concurrente emitido por el
Juez Presidente Señor Pons Núñez.
W
A los peticionarios en el caso de autos se les denunció, imputándoles que el 27 de junio de 1979, ilegal, voluntaria-mente y de común acuerdo pegaron pasquines sobre las co-lumnas de varios puentes del área metropolitana. Los pasquines a exhibirse tenían el mensaje siguiente: “Paname-ricanos 79, Bienvenidos, Partido Socialista Puertorriqueño.” Ilustraba la bandera de Estados Unidos arriada y la de Puerto Rico al tope del asta. Los peticionarios fueron encon-trados culpables por el Tribunal de Distrito de violar el Art. 181 del Código Penal de 1974, según enmendado, 38 L.P.R.A. see. 4287, el cual, en su parte pertinente, dispone:
Toda persona que pegare, fijare, imprimiere, o pintare so-bre propiedad pública, excepto en postes, o sobre cualquier propiedad privada, sin el consentimiento del custodio, dueño o encargado, cualquier aviso, anuncio, letrero, cartel, gra-bado, pasquín, cuadro, mote, escrito, dibujo, figura o cualquier otro medio similar, no importa el asunto, artículo, persona, actividad, tema, concepto o materia a que se haga referencia en los mismos, será sancionada con multa mínima de cin-cuenta (50) dólares y máxima de doscientos cincuenta (250) dólares. (Énfasis nuestro.)
Se les sentenció a pagar una multa de cincuenta ($50) dó-lares cada uno o, en su defecto, un día de cárcel por cada cinco ($5) dólares que dejaran de satisfacer. De esta senten-cia se apeló ante el Tribunal Superior de San Juan, el cual confirmó al Tribunal de Distrito. De la determinación del Tribunal Superior se ha recurrido ante este Foro.
*554II
La excepción a la prohibición de fijar pasquines en postes y el elemento de consentimiento del custodio fueron in-cluidos en el Art. 181 del Código Penal, supra, mediante la Ley Núm. 4 de 13 de junio de 1976; ello luego de nuestra decisión en el caso de Mari Bras v. Alcaide, 100 D.P.R. 506 (1972), en el cual señalamos que la práctica de fijar carteles, pasquines, etc., es un medio de difusión de ideas que consti-tuye un ejercicio de la libertad de expresión. En la exposi-ción de motivos de la Ley Núm. 4, supra, se señaló que el ornato de nuestras ciudades y pueblos reviste un interés vital para la paz y convivencia en nuestro país. Por tal razón, para aminorar el problema que representa la fijación indis-criminada de carteles, pasquines, etc., en la estética y ornato público, el legislador aprobó esta ley como parte de un pro-grama de gobierno dirigido a armonizar los intereses de ex-presión con los de convivencia social. Explica el legislador que el elemento central de la medida legislativa es permitir a los custodios, dueños o encargados de propiedades públicas y privadas ejercer su consentimiento a la fijación de carteles, pasquines, etc., en sus propiedades.
Como puede observarse, el propósito del Art. 181 del Có-digo Penal, supra, no fue limitar el derecho a la libertad de expresión, sino armonizar éste con el interés vital que repre-senta el ornato de nuestras ciudades y pueblos.(1)
*555H-l hH
La estética, como interés social importante y creciente para la consecución del bienestar general, es por sí sola fun-damento válido para el ejercicio del poder del Estado.(2) No obstante, cuando se enfrenta a un derecho de rango constitu-cional, el Estado tiene la obligación de viabilizar de una ma-nera plena y efectiva la realización de éste.
La Carta de Derechos de nuestra Constitución, Art. II, Sec. 4, L.P.R.A., Tomo 1, ed. 1982, pág. 265, dispone:
No se aprobará ley alguna que restrinja la libertad de pala-bra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios.
Asimismo la Constitución de Estados Unidos de América en su enmienda primera preceptúa:
Congress shall make no law respecting an establishment religion, or prohibiting the free excercise thereof, or abridging the freedom of speech, or of the press ....
Un estatuto que intente restringir, dificultar o prohibir el disfrute de derechos constitucionalmente protegidos, como lo es el derecho a la libre expresión, debe estar fundamen-tado en un interés público apremiante; su efecto y alcance no debe ser más amplio del necesario para lograr un propósito legítimo y conveniente según expresado por el legislador. Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); Rodriguez v. Srio. de Instrucción, 109 D.P.R. 251, 255-256 (1979); Mari Bras v. Casañas, 96 D.P.R. 15, 23 esc. 9 (1968); Pueblo v. Burgos, 75 D.P.R. 551, 570 (1953).
*556<í
Con el proposito de lograr un balance entre el valor esté-tico y el derecho a la libertad de expresión, el legislador de-legó en los custodios de propiedades públicas y privadas la facultad para consentir a la fijación de carteles, pasquines, etc. Al proveer esta vía del previo consentimiento, debe en-tenderse que el legislador visualizó que existen lugares, en adición a los postes, en los cuales pueden fijarse carteles y pasquines sin afectar adversamente el interés que desea pro-teger el Estado. El Secretario del Departamento de Trans-portación y Obras Públicas (D.T.O.P.), como custodio de las propiedades estaduales por disposición de ley,(3) es la persona llamada a consentir y a quien el cuerpo legislativo delegó la facultad y obligación de hacerlo en cuanto a propiedad pú-blica se refiere.
La delegación de poderes cuasi legislativos y cuasi judi-ciales en agencias administrativas no se cuestiona, siempre y cuando contenga normas adecuadas que sirvan de guía y li-miten el uso del poder conferido. López v. Junta Planificación, 80 D.P.R. 646, 661 (1958); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 692-693 (1953); Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986); M.& B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987). El propósito de esta delegación de poderes es que la agencia lleve a cabo una tarea específica con flexibilidad y con el conocimiento especializado (expertise). Por la complejidad del mandato otorgado a estas agencias administrativas, ha sido necesario que la Rama Legislativa les delegue poderes con normas am-plias y generales permitiéndoles gran discreción en el desa-rrollo y ejecución de la política pública. López v. Junta Planificación, supra; Torres Arzola v. Policía de P.R., supra. No *557obstante, “[cjuando las leyes habilitadoras de las agendas del Gobierno contienen normas amplias y generales es deseable que a través de la promulgación de reglamentos se defi-nan los contornos y el alcance de sus poderes. Una vez el organismo administrativo ha definido los contornos de su ac-ción a través de reglamentos debidamente promulgados, le corresponde aplicarlos celosamente”. Torres Arzola v. Policía de P.R., supra, pág. 211.
El Art. 181 del Código Penal, supra, provee el recurso del previo consentimiento pero no define este término. Obvia-mente, el consentimiento a que se refiere el legislador (en cuanto a propiedad estadual) no puede ser concedido caso por caso. “[E]l ejercicio de poderes administrativos a base de consideraciones caso por caso, no a base de una ley o de un reglamento, adolece del defecto constitucional de ambi-güedad. . . .” Soto v. Srio. de Justicia, 112 D.P.R. 477, 499 (1982); Pennsylvania State Board of Pharmacy v. Cohen, 292 A.2d 277, 282 (1972); K.C. Davis, Administrative Law Treatise, 2da ed., 1978, Vol. I, págs. 181-182.
Cuando la norma estatutaria que delega facultades es im-precisa, la agencia deberá formular una reglamentación que guíe las determinaciones administrativas para así evitar ac-tuaciones arbitrarias y posiblemente discriminatorias.(4) “La aprobación de reglamentos a su vez facilitará la revisión judicial, especialmente en aquellas áreas donde el ámbito de discreción es excesivo.” Torres Arzola v. Policía de P.R., supra, pág. 211.
Al momento de los hechos que dan lugar al caso de autos (y hasta el día de hoy), el Secretario del D.T.O.P. no había reglamentado el ejercicio de la facultad para consentir que le *558delegó el legislador. Esta ausencia de reglamentación tiene como consecuencia que los ciudadanos no puedan determinar en qué otras propiedades públicas se pueden fijar carteles y pasquines sin incurrir en una violación al Art. 181 del Código Penal, supra.
La omisión de reglamentar, por parte del Secretario del D.T.O.P., tiene como secuela que el referido artículo penal tenga un alcance más amplio de lo necesario para llevar a cabo el propósito legislativo de lograr la estética y el ornato. Ante la restricción del disfrute del derecho de libertad de ex-presión, el Estado no ha provisto alternativas razonables que viabilicen de manera efectiva la realización del mismo.
Para resumir: la ausencia de reglamentación por parte del custodio de la propiedad estadual tiene el efecto de eli-minar la alternativa que proveyó la Asamblea Legislativa para no coartar indebidamente el derecho constitucional-mente protegido de la libertad de expresión. Por tales ra-zones, no puede darse vigencia a las disposiciones del Art. 181 del Código Penal, supra, hasta tanto se actúe legislativa-mente o la agencia administrativa elimine el defecto de va-guedad a través de una reglamentación adecuada.(5)
En consideración a lo antes expuesto, concurro en que deben revocarse las sentencias condenatorias ante nuestra consideración.

 El esfuerzo legislativo por fomentar y preservar el ornato y la belleza natural del paisaje se evidencia desde principios de siglo con la Ley Núm. 55 de 10 de marzo de 1910 (10 L.P.R.A. secs. 313-320). Esta legislación, dirigida a la promoción comercial, prohibió la fijación de carteles, letreros, anuncios, etc., en propiedades pertenecientes al Estado Libre Asociado de Puerto Rico o sujeta a servidumbre a favor de éste; reglamentó los anuncios y rótulos instalados en edificios comerciales y declaró delito menos grave cualquier infracción a la misma.
Posteriormente, en la legislación sobre Construcción y Conservación de Ca-rreteras, Ley Núm. 427 de 13 de mayo de 1951, luego enmendada por la Ley *555Núm. 62 de 13 de junio de 1977, también se hizo sentir la preocupación legislativa sobre la instalación de anuncios en las carreteras. 9 L.P.R.A. sec. 32.
No pasamos aquí juicio sobre dicha legislación.


 Berman v. Parker, 348 U.S. 26 (1954); Cervecería Corona, Inc. v. Srio. de Obras Públicas, 97 D.P.R. 44, 48 (1969).


 Código Político de 1902, Art. 133 (3 L.P.R.A. sec. 411).


 De los hechos debidamente probados en el caso de autos no puede dedu-cirse razonablemente que se ha implantado discriminatoriamente el Art. 181 del Código Penal, 33 L.P.R.A. see. 4287, pero ciertamente podría darse tal situación. Véase K.C. Davis, A New Approach to Delegation, 36 U. Chi. L. Rev. 713 (1969).


 Aun cuando podría determinarse razonablemente por el Secretario del Departamento de Transportación y Obras Públicas que las columnas de los puentes son unas de esas propiedades en las cuales, en el ejercicio de la libre expresión, pueden fijarse carteles y pasquines sin violentar el interés que pre-tende proteger el Estado, en este caso, a la luz del historial legislativo, no po-demos suscribir la tesis de que el vocablo “postes” comprende las columnas de los puentes.